DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of example 11 in the reply filed on 8 February 2022 is acknowledged. The elected species appears free of the prior art of record.  Following Markush practice, a search has been done to the following scope: R8 is a 2,3,7b,8,8a,9,12,12a,13a,14-decahydro-1H-naphtho[1',8':4,5,6]indeno[1,2-g]isochromene-10,13-dione of claim 1 or the third possibility of claim 1 and Q is C(O)-O-[C(R3)(R4)]-[C(R1)(R2)]-S-S.

    PNG
    media_image1.png
    256
    278
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    153
    389
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    222
    326
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    95
    206
    media_image4.png
    Greyscale


Claims 23-47 and 55 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8 February 2022.
Information Disclosure Statement
The information disclosure statements filed 12 February 2021, 12 November 2021, and 8 February 2022 are acknowledged and considered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 51-54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification is enabling for reducing the progression of symptoms of cancer.  The specification does not reasonably provide enablement for delaying the onset of cancer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 

Consideration of the relevant factors sufficient to establish a prima facie case for lack of enablement is set forth herein below:

The nature of the invention and (2) the breadth of the claims:
The claims are drawn to treating cancer with a compound of formula (I) of claim 1.  Formula (I) of claim 1is a three-part compound consisting of an active compound, a linker, and a peptide. The concept of treatment includes prevention because delaying the onset is the same idea (page 108, lines 4-15).  Thus, the claims taken together with the specification imply that a compound of formula (I) can reduce the progression of symptoms or prevent cancer.  
The state of the prior art and (4) the predictability or unpredictability of the art:
CATSBURG (International Journal of Cancer, 2014, 135, 2444-2452) describes the chance of getting breast cancer can be reduced but not prevented (page 2450, first column, third paragraph to page 2451, second column, first paragraph).	
The relative skill of those in the art:
While the artisan generally would have an advanced degree in [area of claims], their high level of skill and knowledge is insufficient to overcome the lack of understanding as to how cancer functions in the body or to overcome the art recognition that this disease is poorly understood and treatments have generally failed.
The amount of direction or guidance presented and the presence or absence of working examples:
The specification has provided guidance for reducing the progression of symptoms of cancer.  
The specification does not provide guidance for delaying the onset of cancer.
The quantity of experimentation necessary:
Considering the state of the art as discussed by the references above, particularly with regards to *** and the high unpredictability in the art as evidenced therein, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-7, 48, and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
In claims 4-7, it appears R7 can be another peptide because the claims recite “R7 is a peptide comprising”.  The use of the word “comprising” implies that other possibilities are contemplated.  This issue is corrected by changing “comprising” to “selected from a group consisting of”. 
Claims 48 and 49 recite compounds with Pv1 and Pv2 as variable R7.  There is insufficient antecedent basis for this limitation in the claim because neither of these variables is defined in parent claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 8, 9, 16-18, and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by VHALOV (WO 2006012527, published 2 February 2006).  Vhalov describes example 64 (page 26).  In this compound the following definitions apply: R is a 5-mer protein; Q is C(O)-O-ethylene-S-S, and the third possibility of examined claim 1 for R8.

    PNG
    media_image5.png
    197
    580
    media_image5.png
    Greyscale

Claim(s) 1, 2, 8, 9, 16-18, 21-22, and 50-53 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LEAMON (WO 2009002993, published 31 December 2008).  Leamon describes EC0278 (page 105).  In this compound the following definitions apply: R is a 9-mer protein; Q is C(O)-O-ethylene-S-S, and the third possibility of examined claim 1 for R8.  Pharmaceutical compositions are described (Page 55, line 29 to page 56, line 17).  Cancer is treated (page 48, line 24 to page 49, line 18)

    PNG
    media_image6.png
    125
    656
    media_image6.png
    Greyscale

Conclusion
Claims 1, 2, 4-9, 16-18, 21, 22, and 48-54 are not allowed.
Claims 3, 10-14, 19, and 20 are objected to as being dependent upon a rejected base claim under the scope of the search conducted, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NOBLE E JARRELL/Primary Examiner, Art Unit 1699